DETAILED ACTION
Claims 21 - 22, 24 - 25, and 27 - 41 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With respect to claim 21, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests an apron-front sink as claimed, including an apron which extends from the rim of the basin and laterally between first and second lateral side walls, and a bottom wall, each of the side and bottom walls being planar, extending horizontally toward the basin, and terminating at a rear edge that is spaced apart from both the basin and the rim. 
In turning to the most pertinent prior art of record, Dannenberg (US D353,652) shows an apron sink having the rim and apron side and bottom walls substantially as claimed, but does not show that the rear edges of the bottom and first and second lateral side walls are spaced apart from the rim.  As shown in figures 1 and 2, the rear edges are coextensive with the rim.  The Dawn DAF3320/C reference does appear to show rear edges of  an apron being spaced apart from the rim (see elevation views on p. 3), but Dawn does not teach that the rear edges are spaced away from the rim for the purposes of overlapping the cutout in the cabinet as disclosed by application (see applicant’s specification, para. [0047]), and in fact shows that the rear edges of the apron are seated within the cabinet cutout. Since applicant’s edges being spaced apart from the rim and basin solves a technical problem and is not merely a design choice, it is not obvious to modify the sink of Dannenberg with the apron of Dawn without the benefit of impermissible hindsight. 
With respect to claim 31, none of the most pertinent prior art of record, taken alone or in combination, teaches or fairly suggests a method of installing an apron sink to a cabinet as claimed, including the step of placing an apron sink having an apron with first and second lateral sidewalls and a bottom wall, each including a rear edge, onto the cabinet, sliding the apron sink through an opening in the cabinet until the rear edges engage the face of the cabinet, and wherein the rear edges of the apron are coplanar such that lateral and bottom edges of the opening are not visible when the sink is installed.  
Dawn DAF3320/C is the most pertinent prior art of record, and as discussed above, does not show that the rear edges of the apron partially overlap a portion of the front face of the cabinet such that lateral and bottom edges of the opening are not visible when the sink is installed.  As shown on p. 4, the rear edges of the apron are partially seated or contained within the opening and to position them such that they are more forward of the opening so as to conceal the lateral and bottom edges would frustrate the ability of the sink of Dawn to be installed as intended. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ERIN DEERY/Primary Examiner, Art Unit 3754